department of the treasury internal_revenue_service washington d c date number release date cc tege eoeg teb wta-n-118776-00 uilc internal_revenue_service national_office field_service_advice memorandum for from mary oppenheimer assistant chief_counsel cc tege eoeg teb subject use of proceeds for small issue bonds this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend issuer bonds corporation individual partnership conduit borrower city state year date date date dollar_figurea dollar_figureb dollar_figurec issue whether a payment made from the proceeds of a tax-exempt_bond was used for the acquisition construction reconstruction or improvement of land or property of a character subject_to the allowance for depreciation within the meaning of sec_144 conclusion based on the available information we are unable to provide a determination as to whether the payment in question was used for the acquisition construction reconstruction or improvement of land or property of a character subject_to the allowance for depreciation within the meaning of sec_144 facts corporation was formed for the purpose of developing nursing homes and similar facilities in state corporation is owned by individual during the period in issue a certificate of need was required to construct or operate a nursing home in state the certificate of need was provided once the facility is approved by the state during a four year period ending in year corporation and another entity owned by individual expended more than dollar_figurea for costs related to the acquisition of certificates of need and other unspecified costs related to the development of nursing homes on or about date the state issued a certificate of need to corporation for developing a nursing home facility the project in city located in state corporation was to own the project and partnership an unrelated entity would be the manager in order to comply with the rules applicable to tax-exempt_bonds it was determined that project could not be financed with tax-exempt_financing if corporation was the owner as a result conduit borrower a general_partnership was formed on date subsequently corporation’s certificate of need for the project was transferred to conduit borrower corporation holds a interest in conduit borrower on date issuer issued its bonds in the amount of dollar_figureb the proceeds of the bonds were loaned to conduit borrower for the acquisition and construction of the project at the time of the issuance of the bonds corporation received a payment from bond proceeds in the amount of dollar_figurec the payment corporation conduit borrower and issuer collectively the taxpayers assert that the payment represented an amount owed to corporation by conduit borrower for pre- construction development activities and work performed by corporation in connection with the project prior to the date that conduit borrower was formed the taxpayers assert that corporation incurred costs for the project relating to researching the market conducting feasibility studies participating in the design of the project identifying locations for the project and developing a business plan for conduit borrower to follow in the acquisition construction and operation of the project according to the taxpayers the payment reimbursed corporation for the costs it incurred in connection with these activities and provided a reasonable profit your memorandum states that the taxpayers have not produced any contracts invoices or other records establishing the actual purpose for the payment you indicate that the records fail to establish that corporation was involved in the acquisition or construction of the project but rather they show that corporation’s activities were primarily limited to performing economic research and other activities related to obtaining tax-exempt_financing your memorandum also indicates that the direct costs of developing the project were generally paid_by the partnership law and analysis sec_103 of the internal_revenue_code provides that except as provided in subsection b gross_income does not include interest on any state or your memorandum indicates that there were cost overruns on the project and that additional equity was contributed by partnership within two years of the issuance of the bonds based on the taxpayers’ statements it is unclear if any portion of the payment represents corporation’s cost of acquiring the certificate of need for the project local bond subsection b provides in part that subsection a shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 provides in part that the term qualified_bond includes any private_activity_bond if such bond is a qualified_small_issue_bond sec_144 provides in part that the term qualified_small_issue_bond means any bond issued as part of an issue the aggregate authorized face_amount of which is dollar_figure or less and percent or more of the net_proceeds of which are to be used for the acquisition construction reconstruction or improvement of land or property of a character subject_to the allowance for depreciation sec_1_103-10 states that an exempt small issue is an issue where among other things substantially_all of the proceeds of the issue are used for the acquisition construction reconstruction or improvement of land or property of a character subject_to the allowance for depreciation under sec_167 proceeds which are loaned to a borrower for use as working_capital or to finance inventory are not used for the acquisition construction reconstruction or improvement of land or depreciable_property whether substantially_all of the proceeds of an issue of governmental obligations are used in such manner is determined consistently with the rules for exempt facilities in sec_1 a i sec_1_103-8 states in part that substantially_all of the proceeds of an issue of governmental obligations are used to provide an exempt facility if or more of such proceeds are so used for purposes of this test two rules apply first proceeds are reduced by amounts properly allocable on a pro_rata basis between providing the exempt facility and other uses of the proceeds second amounts used to provide an exempt facility include amounts paid_or_incurred which are chargeable to the facility's capital_account or would be so chargeable either with a proper election by taxpayer or but for a proper election by a taxpayer to deduct such amounts sec_167 permits as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business or property_held_for_the_production_of_income former sec_103 of the code the predecessor to sec_144 of the 1986_code merely provided that substantially_all of the proceeds had to be used for the acquisition construction reconstruction or improvement of land or property of a character subject_to the allowance for depreciation sec_144 clarifies that percent of the net_proceeds have to be used for the specified purposes current sec_1_150-1 defines the term capital-expenditure for purposes of sec_103 and sec_141 through sec_1_150-1 states that a capital sec_263 provides generally that any amount_paid for new buildings or for permanent improvements or betterments made to increase the value of any property or estate must be capitalized sec_1_263_a_-2 further provides that capital expenditures include the cost of acquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year capital expenditures under sec_263 are not deductible in the year of the expenditure but rather must be added to the basis of the capital_asset with respect to which they are incurred 397_us_572 deductions by contrast are exceptions to the norm of capitalization and are subject_to disallowance in favor of capitalization 503_us_79 the principal effect of characterizing a payment as either an ordinary_expense or a capital_expenditure concerns the timing of the taxpayer's cost_recovery a business_expense is currently deductible while a capital_expenditure is normally amortized and depreciated over the life of the relevant asset or if no specific asset or useful_life can be ascertained is deductible upon dissolution of the enterprise id whether an expenditure is an ordinary_expense or is capital in nature is a question of fact that depends on the context in which the expenditure is incurred see 418_us_1 the burden of establishing the right to a particular characterization of an expenditure is on the taxpayer see indopco inc v commissioner u s pincite ancillary expenses_incurred in acquiring or disposing of an asset are as much a part of the cost of the asset as the price paid for example legal brokerage accounting appraisal and similar costs incurred to acquire a capital_asset are capital expenditures under sec_263 see revrul_99_23 1999_1_cb_998 397_us_572 when property is acquired by purchase nothing is more clearly a part of the process of acquisition than the establishment of a purchase_price see also revrul_74_104 1974_1_cb_70 evaluation expenses_incurred by a developer including feasibility research salaries and travel are capital because they were incurred in connection with acquiring a specific piece of property which was of benefit beyond the current taxable_year expenditure means any cost of a type that is properly chargeable to capital_account or would be so chargeable with a proper election or with the application of the definition of placed_in_service under sec_1_150-2 under general federal_income_tax principles for example costs incurred to acquire construct or improve land buildings and equipment generally are capital expenditures whether an expenditure is a capital_expenditure is determined at the time the expenditure is paid with respect to the property future changes in law do not affect whether an expenditure is a capital_expenditure the current inquiry is whether the payment can be characterized as used for the acquisition construction reconstruction or improvement of land or property of a character subject_to the allowance for depreciation within the meaning of sec_144 if it cannot your memorandum indicates that less than percent of the net_proceeds of the bonds will be used for the purposes specified in sec_144 the taxpayers contend that the payment was for pre-construction development activities performed by corporation in connection with the project these activities purportedly include conducting feasibility studies and researching the market identifying locations for and participating in the design of the project and developing a general business plan for the acquisition construction and operation of the project while there appears to be some dispute as to whether any portion of the payment to corporation relates to the certificate of need the facts provided indicate that corporation incurred significant expenses in acquiring the certificate of need necessary for operating the project it is clear that the certificate of need for the project and the project itself constitute capital assets a facility such as the project is a capital_asset whether it is purchased or constructed 418_us_1 moreover the certificate of need is capital in nature because it is a separate and distinct asset that produces a long-term benefit the right to operate the project it is analogous to a license the costs of obtaining a license with a useful_life greater than one year to conduct a business are the costs of obtaining a capital_asset see revrul_86_71 1986_1_cb_102 53_tc_491 aff’d 467_f2d_47 9th cir based on the taxpayers’ assertions as to the purpose for the payment some or all of the payment may be properly chargeable to the project’s capital_account and of a character within the meaning of sec_144 for example the taxpayers contend that the payment relates directly to activities such as identifying locations for and participating in the design of the project which would generally be considered part of the cost of developing the project your examination of the taxpayers’ records does not corroborate their assertions regarding the purpose for the payment you state that the available records indicate that corporation’s activities apart from obtaining the certificate of need involved economic research and other activities related to obtaining tax- exempt financing without additional information regarding these alleged activities however we cannot determine if they meet the requirements of sec_144 moreover the taxpayers have not provided any documentation prepared contemporaneously with the payment detailing its purpose absent such documentation we are unable to provide an unqualified opinion as to the proper characterization of the payment and as a result whether the percent test of sec_144 has been met case development hazards and other considerations please call if you have any further questions by timothy l jones assistant to the branch chief tax exempt bond branch
